UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

SANTOS MARTINEZ RAMOS, )
)
Plaintiff, )
)
v. ) Civil Case No. 19-cv-00014 (RJL)
, )
JUSTIN’S CAFE, LLC, et al., ) FILED
)
Defendants. ) APR 16 2020
) Clerk, U.S. District & Bankruptcy
) Courts for the District of Columbia
MEMORANDUM OPINION

 

April |S” 4500 [Dkt. #14]

Plaintiff Santos Martinez Ramos alleges that defendant Allison Kays, the general
manager at Justin’s Café, failed to pay him overtime wages during his five years working
there as a dishwasher and food preparer. Despite having been served with the complaint
and summons in January 2019, defendant Kays never appeared in this action. Before the
Court is plaintiff's Motion for Default Judgment [Dkt. #14]. Upon consideration of the
Motion, pleadings, relevant law, and the entire record herein, the Court will GRANT the
motion and enter default judgment of $60,560.88 in favor of plaintiff.

BACKGROUND

To say the least, this is a case study in how a struggling restaurant should not treat
a hardworking, and loyal, low-level employee. Plaintiff worked as a kitchen hand at
Justin’s Café in Southeast Washington, D.C., from 2013 to 2018. Compl. {J 11-12 [Dkt.

#1]. Although he customarily worked between 45 and 56 hours per week, he alleges that
he regularly did not receive overtime pay for the time he worked in excess of 40 hours per
week. Id. 4§ 14, 20. He also alleges that in the period immediately before the restaurant
abruptly closed on October 24, 2018, he did not receive any pay because his paychecks
bounced. Id. ¥ 10, 24-25.

On January 3, 2019, plaintiff filed a complaint against defendants Justin’s Café,
LLC; Justin Ross; and Allison Kays seeking damages for violations of the Fair Labor
Standards Act (“FLSA”), 29 U.S.C. § 201 et seq.; the D.C. Minimum Wage Act Revision
Act (“‘DCMWA”), D.C. Code § 32-1001 et seg.; and the D.C. Wage Payment and
Collection Law (““DCWPCL”), D.C. Code § 32-1301 et seg. See Compl. 9 2. On January
16, 2019, plaintiff voluntarily dismissed the suit as to defendant Justin’s Café, LLC, see
Notice of Voluntary Dismissal [Dkt. #6], and on April 1, 2019, he stipulated to dismissal
with prejudice as to defendant Justin Ross, see Stipulation of Dismissal [Dkt. #12].

Despite resolution of the case against defendants Justin’s Café, LLC and Justin
Ross, defendant Allison Kays never appeared in the case. On March 25, 2019, plaintiff
requested an entry of default against Kays on the basis that she failed to plead or otherwise
defend against the complaint after being properly served on January 19, 2019. See Aff. for
Default [Dkt. #9]. On March 27, 2019, the Clerk of the Court entered a default against her.
See Clerk’s Entry of Default [Dkt. #10]. Plaintiff moved for default judgment against
defendant Kays on February 28, 2020. See Mot. for Default J. [Dkt. #14].

ANALYSIS
Federal Rule of Civil Procedure 55 establishes a two-step process for obtaining

default judgment. First, when a party has “failed to plead or otherwise defend” against an

2
action, a plaintiff must request that the Clerk of the Court enter a default against that party.
Fed. R. Civ. P. 55(a). Second, once the Clerk enters a default, a plaintiff may move for
default judgment from the Court. Fed. R. Civ. P. 55(b)(2). Default judgment is appropriate
“when the adversary process has been halted because of an essentially unresponsive party.”
HF. Livermore Corp. v. Aktiengesellschaft Gebruder Loepfe, 432 F.2d 689, 691 (D.C. Cir.
1970). “The purpose of default judgments is to prevent absentee defendants from escaping
liability by refusing to participate in judicial proceedings.” Amaya v. Logo Enters., LLC,
251 F. Supp. 3d 196, 199 (D.D.C. 2017).

Default establishes the defaulting defendant’s liability for any well-pleaded
allegations in the complaint. See Fanning v. Wellman Dynamics Corp., 113 F. Supp. 3d
172, 174 (D.D.C. 2015). It does not, however, establish the amount of damages owed to
the plaintiff. Jd. Unless the amount of damages is certain, a court must “make an
independent determination of the sum to be awarded.” Jd. This determination may be
based on detailed affidavits or documentary evidence. See Flynn v. Mastro Masonry
Contractors, 237 F. Supp. 2d 66, 69 (D.D.C. 2002). Although a court “may conduct a
hearing to set the amount of damages,” it “is not required to do so” as long as there is a
basis for the damages specified in the request for default judgment. Ventura v. L.A.
Howard Constr. Co., 134 F. Supp. 3d 99, 103 (D.D.C. 2015); see also Boland v. Elite
Terrazzo Flooring, Inc., 763 F. Supp. 2d 64, 67 (D.D.C. 2011).

As an initial matter, the complaint in this case alleges facts sufficient to support
liability under both the FLSA and the DCMWA. Both the federal Fair Labor Standards

Act and the D.C. Minimum Wage Act require that “employers” compensate their

3
“employees” for hours worked in excess of 40 hours per week at a rate of 1.5 times the
employee’s standard hourly wage. 29 U.S.C. § 207(a); D.C. Code § 32-1003(c). Plaintiff
clearly qualifies as an “employee” under both statutes. See Compl. 11. In addition, the
well-pleaded allegations in the complaint establish that defendant Allison Kays qualifies
as an “employer” under both laws. See Boland, 763 F. Supp. 2d at 67. During plaintiffs
time at Justin’s Café, defendant Allison Kays was a general manager. See Compl. 4 8. She
set plaintiff's work schedule, signed and distributed his paychecks, and had the power to
fire him. Jd. §§ 31-39. A person “who exercise[d] operational control over an employee’s
wages, hours, and terms of employment qualifies as an ‘employer’” under both the FLSA
and the DCMWA. Guevara v. Ischia, Inc., 47 F. Supp. 3d 23, 26 (D.D.C. 2014); see also
Thompson y. Linda And A., Inc., 779 F. Supp. 2d 139, 152 (D.D.C. 2011).

Plaintiffhas also pleaded facts sufficient to establish defendant’s liability under both
the FLSA and DCMWA. Plaintiff alleged that he worked as a dishwasher and a food
preparer at Justin’s Café from 2013 to 2018. Compl. f§ 11-13. He was paid by the hour
at a rate of $11 per hour when his employment began and $16 per hour when it ended. Jd.
q§ 15-16. He alleged that he customarily worked between 45 and 56 hours per week. Jd.
4 14. However, he regularly did not receive overtime pay for the time he worked in excess
of 40 hours per week. Jd. § 20. From August 19, 2018 until the restaurant was abruptly
closed on October 24, 2018, plaintiff alleged that he did not receive his full pay because
his paychecks bounced due to insufficient funds in the account. Jd. 10, 24. During his
final two weeks of work, plaintiff alleged that he worked approximately 65 hours but

received no paycheck. Jd. ¢ 25. Because the Clerk of the Court has entered default as to

4
defendant Allison Kays, these well-pleaded allegations establish defendant Kays is liable
under the FLSA and the DCMWA. See Boland, 763 F. Supp. 2d at 67.

While the well-pleaded allegations in the complaint establish that defendant Kays
is liable, this Court must “make an independent determination” of any damages owed to
the plaintiff. Fanning, 113 F. Supp. 3d at 174. Under both the FLSA and the DCMWA,
if an employee was not paid at least 1.5 times his standard hourly rate for overtime worked,
he is entitled to recover his unpaid overtime wages as well as liquidated damages. 29
U.S.C. § 216(b); D.C. Code §§ 32-1012, 32-1303. Here, plaintiff requests $6,249.84 for
unpaid overtime wages from December 20, 2015 to June 9, 2018; $6,782.13 for unpaid
general wages from August 19, 2018 to October 24, 2018; and $39,095.91 for liquidated
damages. See Mot. for Default J. at 2-4.

In support of his request for unpaid overtime wages and unpaid general wages,
plaintiff has submitted a declaration on his own behalf. See Mot. for Default J., Ex. A,
Decl. of Santos Martinez Ramos (“Decl.”) [Dkt. #14-1]. He attests that from December
20, 2015 to June 9, 2018, he “was paid the same regular hourly rate across all hours worked,
including when [he] worked more than forty hours in a week.” Jd. 49. In support of this
statement, he also submitted his pay stubs for all relevant weeks showing how many hours
he worked and how he was paid at his standard hourly rate, rather than at 1.5 times his
hourly rate, for all overtime hours. See Mot. for Default J., Ex. B, Pay Stubs [Dkt. #14-2].
From these records, plaintiff's counsel produced a detailed chart calculating how many

overtime hours plaintiff worked each week, what his standard hourly rate was that week,
and therefore how much he is owed in unpaid wages for each week. See Mot. for Default
J., Ex. C, Damage Calculations from Dec. 20, 2015 through Sep. 8, 2018 [Dkt. #14-3].

Plaintiff also attests that from August 19, 2018 to October 24, 2018, he “was paid
nothing.” Decl. 4 11. He explains that for the first three of five total pay periods missed,
he deposited the paychecks he received, but each was rejected for insufficient funds. Jd.
{ 12; see also Mot. for Default J., Ex. D, Checks Returned as Unpaid [Dkt. #14-4]. When
he attempted to deposit a paycheck for the fourth pay period, the bank teller was aware of
the prior paychecks having bounced and thus refused to accept that paycheck. Decl. { 13.
And for the fifth pay period, plaintiff did not receive a paycheck at all! Jd. 4 14. As such,
I easily find that plaintiff's declaration, corroborated by voluminous pay stub records and
copies of bounced paychecks, more than suffices to establish that plaintiff's requests for
damages of $6,249.84 for overtime wages and $6,782.13 for unpaid wages are appropriate.
See Flynn, 237 F. Supp. 2d at 69, 71.

Next, I must determine the appropriate amount of liquidated damages to award.
Under the FLSA, defendant Kays is liable “in the amount of [plaintiff's] unpaid overtime
compensation . . . and in an additional equal amount as liquidated damages.” 29 U.S.C.
§ 216(b). But under both the DCMWA and the DCWPCL, defendant Kays is liable for
liquidated damages in an amount equal to treble the amount of unpaid wages. D.C. Code
§§ 32-1012(b)(1), 32-1303(4); see Martinez v. Asian 328, LLC, 220 F. Supp. 3d 117, 122—
23 (D.D.C. 2016). Because D.C. law is more generous in terms of liquidated damages, and
because employees are entitled to the higher of the amount of liquidated damages set by

state law or by the FLSA, see 29 C.F.R. § 778.5, I must assess liquidated damages under

6
D.C. law. See Ventura, 134 F. Supp. 3d at 104. Plaintiff correctly asserts that he is entitled
to liquidated damages unless “the employer shows to the satisfaction of the court that the
act or omission giving rise to [the complaint] was in good faith and that he had reasonable
grounds to believe that his act or omission was not a violation of the Fair Labor Standards
Act.” 29 U.S.C. § 260. As defendant Kays has not appeared in this case, much less
attempted to offer any evidence of good faith, plaintiff is also clearly entitled to treble
damages in the amount of $39,095.91.

Finally, plaintiff has also requested attorney’s fees and costs. The FLSA and the
DCMWA require an award of reasonable attorney’s fees and costs to employees whose
rights are violated under those statutes. 29 U.S.C. § 216(b); D.C. Code §§ 32-1012(a), 32-
1308(b). A plaintiff who obtains a default judgment against a defendant qualifies as a
prevailing party entitled to attorney’s fees. See Serrano v. Chicken-Out Inc., 209 F. Supp.
3d 179, 194 (D.D.C. 2016); see also Hensley v. Eckerhart, 461 U.S. 424, 433 (1983). The
proper amount of attorney’s fees is calculated “by multiplying the number of hours
reasonably expended on the litigation times a reasonable hourly rate.” Blum v. Stenson,
465 U.S. 886, 888 (1984). As such, I must evaluate the attorneys’ hourly rates and the
amount of time expended to determine whether they are reasonable.

Attorneys’ rates are reasonable if they are “in line with those prevailing in the
community for similar services by lawyers of reasonably comparable skill, experience, and
reputation.” Covington v. Dist. of Columbia, 57 F.3d 1101, 1109 (D.C. Cir. 1995) (quoting
Blum, 465 U.S. at 896 n.11). Our Circuit’s law allows that attorney’s fees be calculated

pursuant to the Laffey matrix employed in Salazar v. District of Columbia, 123 F. Supp. 2d
7
8 (D.D.C. 2000). See Covington, 57 F.3d at 1109. In support of plaintiffs request for
attorney’s fees, plaintiffs counsel prepared an affidavit as well as an invoice of attorney’s
fees based on rates established by the Laffey matrix. See Mot. for Default J., Ex. F, Aff. of
Att’y’s Fees & Costs [Dkt. #14-6]. According to this affidavit, attorney Justin Zelikovitz
billed at a rate of $747 per hour, id. § 4, attorney Jonathan Tucker billed at a rate of $661
per hour, id. ¥ 5, and paralegals Nicolas Wulff and Julia Gutierrez billed at a rate of $203
per hour, id. 4 6. Upon review of plaintiff's counsel’s affidavit as well as the updated
Laffey matrix, I conclude that these rates were indeed reasonable.

Next I must consider whether the amount of time these attorneys expended was
reasonable. Plaintiff's invoice shows that attorney Zelikovitz billed 0.8 hours on this case
reviewing the case file and filing the complaint; attorney Tucker billed 8.9 hours
conducting the initial intake meeting, researching and drafting the complaint, creating
exhibits, and drafting the motion for default judgment; and paralegals Wulff and Gutierrez
billed 7.4 hours organizing documents, preparing damages calculations, and preparing
affidavits. See Aff. of Att’y’s Fees & Costs at 3-4. This invoice was based on the firm’s
contemporaneous time records. Jd. § 2. Plaintiffs attorney’s fees request excludes time
spent on litigation solely directed toward defendants Justin Ross and Justin’s Café. See
Mot. for Default J. at 5. Plaintiff's counsel’s affidavit and the attached invoice provide
sufficient detail to enable the Court to “make an independent determination whether or not
the hours claimed are justified.” Nat’! Ass’n of Concerned Veterans v. Sec’y of Def., 675
F.2d 1319, 1327 (D.C. Cir. 1982) (per curiam). Having independently reviewed plaintiffs

counsel’s claimed hours, I find that none of these tasks were “duplicative, excessive, or

8
otherwise unnecessary.” Ventura v. Bebo Foods, Inc., 738 F. Supp. 2d 8, 34 (D.D.C. 2010).
Accordingly, I find that plaintiff's request for attorney’s fees totaling $7,913.00 is
reasonable.

As for costs, plaintiff's counsel requests that the Court reimburse his firm for
litigation costs including the court’s filing fee of $400.00 and two $60.00 fees for serving
the complaint on Kays. See Aff. of Att’y’s Fees & Costs at 4. These costs, totaling
$520.00, are the type of costs typically found to be reasonable and compensable. See, e.g.,
Serrano, 209 F. Supp. 3d at 198; Ventura, 738 F. Supp. 2d at 33-34. Accordingly, I also
find that plaintiff's request for costs totaling $520.00 is appropriate.

CONCLUSION

For all of the foregoing reasons, plaintiff's Motion for Default Judgment [Dkt. #14]
is GRANTED. The Clerk of the Court is directed in the attached order to enter judgment
against Allison Kays in the amount of $60,560.88, consisting of $6,249.84 in overtime

wages, $6,782.13 in unpaid wages, $39,095.91 in liquidated damages, $7,913.00 in

“Cali Qhoon
RICHARIXI,LEON
United States District Judge

attorney’s fees, and $520.00 in costs.